DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on January 4, 2021.
Claims 1-12 are currently pending in the application and are considered in this Office action, with claims 1- 10 amended, and new claim 12 added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1 and 5-7, and for cancellation of claims 2-4 was given in a telephone interview with Applicant’s representative John Wan Suh on March 15, 2021, followed by an email communication.
Please amend the claims as follows: 

Claim 1 is rewritten as follows:
1. (Currently Amended) A laundry treatment apparatus comprising:
a cabinet;

an accommodation unit provided in the drawer and configured to receive water;
a guider comprising:
a first body having a first end and a second end, the first end of the first body being coupled to the cabinet, and
a second body having a first end and a second end, the first end of the second body being rotatably coupled to the drawer, and the second end of the second body being rotatably coupled to the second end of the first body; and
a water supply channel that is provided along the guider and that connects a water supply source to the accommodation unit,
wherein the first body and the second body are configured to rotate in a plane parallel to a bottom surface of the cabinet while the drawer is extracted from or retracted into the cabinet, and
wherein the second body comprises:
a first bar portion having the first end of the second body and rotatably coupled to the drawer;
a second bar portion having the second end of the second body and rotatably coupled to the second end of the first body; and
a connecting bar portion extending between the first bar portion and the second bar portion, 
wherein the connecting bar portion extends obliquely relative to the first bar portion and the second bar portion such that a distance between the first body and the first bar portion is longer than a distance between the first body and the second bar portion based on the drawer being closed.

Claim 5 is rewritten as follows:
5. (Currently Amended) The laundry treatment apparatus according to claim [[4]]1, wherein the first bar portion is configured to be parallel to the first body based on the drawer being inside the cabinet.

Claim 6 is rewritten as follows:
6. (Currently Amended) The laundry treatment apparatus according to claim [[4]]1, wherein the second bar portion contacts the first body based on the drawer being inside the cabinet, and the first bar portion does not contact the first body based on the drawer being inside the cabinet.

Claim 7 is rewritten as follows:
7. (Currently Amended) The laundry treatment apparatus according to claim [[3]]1, wherein the first body and the second body are located in a space defined between an upper surface of the cabinet and the upper surface of the drawer based on the drawer being inside the cabinet.

Claims 2-4 are cancelled.

Allowable Claims
Claims 1, 5-12 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kim (US 2011/0265524 A1) and Seo ( US 2010/0107704 A1) fails to teach or render obvious a laundry treatment apparatus comprising, inter alia, a guider comprising a second body comprising a first bar portion having the first end of the second body and rotatably coupled to the drawer; a second bar portion having the second end of the second body and rotatably coupled to the second end of the first body; and a connecting bar portion extending between the first bar portion and the second bar portion, wherein the connecting bar portion extends obliquely relative to the first bar portion and the second bar portion such that a distance between the first body and the first bar portion is longer than a distance between the first body and the second bar portion based on the drawer being closed, as in the context of claim 1. Such arrangement allows to minimize contact between the first body and the second body when the drawer is in the closed position, and as a result to mitigate or prevent a problem that the first body collides with the first bar portion of the second body owing to vibration transmitted to the guider during rotation of the drum and thus the first body or the second body being broken.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                     

/Joseph L. Perrin/Primary Examiner, Art Unit 1711